                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                       HAMMOND DIVISION AT LAFAYETTE

RUSSELL S. FRIEND,                          )
                                            )
              Plaintiff,                    )
                                            )
              v.                            )     No. 4:19 CV 6
                                            )
LLOYD & MCDANIEL, PLC, et al.,              )
                                            )
              Defendants.                   )

                                  OPINION and ORDER

       This matter is before the court on defendant’s motion to dismiss. (DE # 21.) For

the reasons set forth below, the motion will be granted.

I.     BACKGROUND

       Plaintiff Russell Friend brings this suit pursuant to the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (DE # 1.) Plaintiff filed his complaint on January

22, 2019. However, in the five months that followed the filing of his complaint, plaintiff

took no other action to further his case.

       Plaintiff eventually filed a proposed summons for the moving defendant, Lloyd

& McDaniel, PLC (“L & M”), on July 1, 2019. (DE # 3 at 1.) Summons was issued on

L & M the following day, on July 2, 2019. (DE # 4.) Also on July 2, 2019, plaintiff

requested that L & M waive service of process. (DE # 14-1.)

       On July 30, 2019, L & M filed a motion to dismiss plaintiff’s claims against it, on

the basis that plaintiff failed to timely serve it with process. (DE # 9.) The same day,

plaintiff filed an amended complaint (DE # 11) and a motion for enlargement of time to
serve L & M (DE # 13). L & M filed a motion to dismiss plaintiff’s amended complaint

(DE # 21), maintaining that plaintiff’s claims against it should be dismissed for failure to

timely serve process, and adding new grounds for dismissal. Plaintiff did not respond

to L & M’s motion and the time to do so has passed. This matter is now ripe for ruling.

II.    LEGAL STANDARD

       L & M moves to dismiss plaintiff’s claims against it pursuant to Federal Rules of

Civil Procedure 12(b)(2), (5) and 4(m).

       Federal Rule of Civil Procedure 12(b)(2) provides for dismissal of a claim for lack

of personal jurisdiction. “A district court may not exercise personal jurisdiction over a

defendant unless the defendant has been properly served with process, and the service

requirement is not satisfied merely because the defendant is aware that he has been

named in a lawsuit or has received a copy of the summons and the complaint.” United

States v. Ligas, 549 F.3d 497, 500 (7th Cir. 2008) (internal citations omitted).

       Federal Rule of Civil Procedure 12(b)(5) provides for dismissal of a claim for

insufficient service of process. The plaintiff bears the burden of demonstrating that the

district court has jurisdiction over each defendant through effective service. Cardenas v.

City of Chicago, 646 F.3d 1001, 1005 (7th Cir. 2011).

       Federal Rule of Civil Procedure 4 governs service of process. Rule 4(m) states,

“[i]f a defendant is not served within 90 days after the complaint is filed, the court – on

motion or on its own after notice to the plaintiff – must dismiss the action without

prejudice against that defendant or order that service be made within a specified time.


                                               2
But if the plaintiff shows good cause for the failure, the court must extend the time for

service for an appropriate period.”

       A district court is only required to grant an extension of time if the plaintiff can

establish good cause for failure to timely serve a defendant. Troxell v. Fedders of N. Am.,

Inc., 160 F.3d 381, 383 (7th Cir. 1998). “Good cause means a valid reason for delay, such

as the defendant’s evading service.” Coleman v. Milwaukee Bd. of Sch. Directors, 290 F.3d

932, 934 (7th Cir. 2002).

       However, “[e]ven if a plaintiff does not establish good cause, the district court

may in its discretion grant an extension of time for service.” Troxell, 160 F.3d at 383. “As

the text of [Rule 4] indicates, the decision of whether to dismiss or extend the period for

service is inherently discretionary.” Cardenas, 646 F.3d at 1005.

III.   DISCUSSION

       The parties agree that plaintiff did not timely serve L & M. “For cases originally

filed in federal court, Rule 4(m)’s service clock starts on the date the complaint is filed.”

UWM Student Ass’n v. Lovell, 888 F.3d 854, 858 (7th Cir. 2018). Plaintiff’s complaint was

filed on January 22, 2019. (DE # 1.) Thus, pursuant to Rule 4(m), plaintiff was required

to serve L & M by April 22, 2019. Yet, plaintiff did not attempt service until July 1, 2019

– 160 days after he filed his complaint, and 70 days after his Rule 4(m) deadline had

expired. To date, plaintiff has not perfected service on L & M.




                                              3
       Plaintiff does not argue that he had good cause for this substantial delay. Thus, it

is up to this court’s discretion whether to grant plaintiff an extension of time to serve

L & M, or to dismiss L & M from this case. Troxell, 160 F.3d at 383.

       Rule 4 does not specify what factors the district court should consider in

exercising this discretion. Cardenas, 646 F.3d at 1006. Generally, however, “district

courts should consider the relative hardships of the parties in arriving at its

discretionary choice between dismissal and extension of time.” Id. The Seventh Circuit

has identified several factors a court could consider in determining whether to grant an

extension of time, including: harm to defendant’s ability to defend; defendant’s receipt

of actual notice of the suit; expiration of the statute of limitations; defendant’s evasion

of service; defendant’s admission of liability; windfall to the defendant; whether

plaintiff requested an extension of time to perfect service; and whether plaintiff

diligently pursued service during the statutory period. Id. at 1006-07 (collecting cases).

However, “even if the balance of hardships appears to favor an extension, the district

court retain[s] its discretion to hold the Plaintiffs accountable for their actions—or, more

accurately, inaction—by dismissing the case.” Id. at 1007.

       Here, there is no issue of L & M evading service, or any other circumstance that

might complicate service or explain why service was not completed in a timely fashion.

Plaintiff (or his attorney) is to blame for the untimely, and to-date unaccomplished,

service on L & M; he simply did not attempt service until the time to do so had expired.




                                              4
       In his motion for extension, plaintiff points to the fact that the 30-day time period

to waive service, identified in the request for waiver, had not yet expired. This is

irrelevant; the Rule 4 deadline expired more than 70 days before plaintiff sent the

request for waiver of service.

       Plaintiff argues that L & M would not be prejudiced if this court granted plaintiff

an extension. This appears to be true. Moreover, although plaintiff does not raise the

issue, it appears that plaintiff would be prejudiced if the court declines to grant an

extension. The statute of limitations in an action under the Federal Debt Collection

Practices Act is one year. 15 U.S.C. § 1692k(d). The dates referenced in plaintiff’s

amended complaint are November 30, 2017, and December 29, 2017. (DE # 11 at 13.)

Plaintiff’s amended complaint also references a subpoena that appears to have been

served on January 21, 2018. (See DE # 11 at 15; DE # 17-1.) Plaintiff’s suit was filed more

than one year from November 30, 2017, and December 29, 2017. Moreover, given that

January 21, 2019, was a federal holiday, plaintiff’s present lawsuit appears to have been

filed on the last day within the statute of limitations – even more reason for plaintiff to

have treated the Rule 4 deadline with caution. “An attorney who files suit when the

statute of limitations is about to expire must take special care to achieve timely service

of process, because a slip-up is fatal.” Tuke v. United States, 76 F.3d 155, 156 (7th Cir.

1996). While plaintiff will be foreclosed from re-filing his suit against L & M because the

statute of limitations has expired, a district court may properly decline to extend the




                                               5
deadline for service even though the expiration of the statute of limitations would bar

refiling the suit. Cardenas, 646 F.3d at 1006.

       The court has considered the relevant factors, including the fact that plaintiff will

be foreclosed from re-filing against L & M, and nevertheless finds that plaintiff’s

substantial delay in initiating service on L & M should not be excused. This is not a case

in which plaintiff attempted to serve L & M within the statutory period, but was unable

to perfect service within that time frame. Here, plaintiff made no attempt to serve

L & M, or request a waiver of service, until 70 days after his deadline to do so expired.

Plaintiff makes no attempt to justify his lack of diligence.

       In light of the foregoing considerations, the court finds that a permissive

extension of time is not warranted. “Even though service of process today has become

more flexible than it once was, it is still a critical part of a lawsuit. It is a weighty matter

to receive a formal summons from a court, demanding that one appear to defend the

claims set forth in the attached complaint.” Troxell, 160 F.3d at 382. Plaintiff failed to

treat this matter with due regard. The court, therefore, will grant L & M’s motion to

dismiss. See also Cardenas, 646 F.3d at 1007 (district court’s decision to dismiss

defendant, rather than to extend time for service, was an “eminently reasonable” way to

hold plaintiffs accountable “for their unexplained inaction in the face of their crucial

burden to timely serve [defendant] with process.”).




                                                 6
IV.   CONCLUSION

      For the foregoing reasons, the court GRANTS defendant Lloyd & McDaniel,

PLC’s motion to dismiss. (DE # 21.) The court DENIES AS MOOT defendant Lloyd &

McDaniel, PLC’s motion for reconsideration. (DE # 20.) The court DENIES plaintiff

Russell Friend’s motion for enlargement of time. (DE # 13.)


                                        SO ORDERED.

      Date: January 16, 2020
                                         s/James T. Moody
                                        JUDGE JAMES T. MOODY
                                        UNITED STATES DISTRICT COURT




                                           7
